Title: To Thomas Jefferson from Peter Freneau, 18 September 1808
From: Freneau, Peter
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Charleston, Septer. 18th. 1808.
                  
                  Several years have elapsed since you did me the favor to say that a letter at any time, from me, would be received with attention; Knowing how much of your time was employed by the great political concerns which our government has constantly presented to your consideration I have not ventured to intrude on it, as no information that I could give could compensate for such intrusion. But I now present myself to ask a favor which, if it can be granted, will give me great satisfaction, and will be one which I am sure will never give you cause for regret, or me to repent of its being granted—There is a young Gentleman in this City of easy fortune,  a descendant of one of the most respectable and ancient families in the state, who has long been desirous of an appointment in the army of the United States; his name is Alexander Broughton a lineal descendent of Thomas Broughton who was one of the early governors of the province under the Lords Proprietors, to obtain it he made application some time ago, but he finds he is not named amongst the late appointments; to support his application he informs me that Letters were written in his favor by John Gaillard, our Senator, Charles Pinckney Esqr, our present Governor, Major Pierce Butler, Robert Marion Esqr our representative, and several other respectable Gentlemen.—As he looks but for a subaltern’s place he thinks there may still be an opening for him, as, it is probable, that some of those appointed may resign, or die, he therefore has prevailed on me to present his name to you that, should any such vacancies take place, he may be recollected.—I fear, Sir, that there may be some impropriety in addressing you on this subject but I feel so anxious that the young Gentleman I have named should be noticed that I risk your displeasure in hopes I may serve him.—
                  As you may not have had any late information relative to the interior politics of this State I presume it will not be disagreeable to receive a few words on the subject.
                  Eight years are now nearly ended since 69 Members of our Legislature voted that you, Sir, ought not to be the President of the United States, fortunately for America 87 said otherwise; one year ago when the Legislature resolved that you had deserved well of this Country, there were but six Members to be found in the negative, and in June last, when a resolution was brought forward approving of the reasons you gave for recommending the Embargo, not one more in opposition. This change in the Minds of our Legislature, so honorable to your administration, is, in my opinion, a complete refutation of all the abuse the federal presses have abounded with, and if the authors of it could possibly have the feelings of honest men, would drive them to despair.—
                  The Vote of this state  for President will certainly be given to Mr Madison, some weak attempts are making in favor of General Pinckney, but they will be of no avail.
                  The Embargo bears heavy on us, but there are no people generally speaking, who bear it more cheerfully, they are convinced that it was the only prudent measure that could be pursued at the time.—William Loughton Smith did intend to oppose Mr. Marion as representative in the next Congress, but he has ruined himself in the eyes of his party. When the attack on the Chesapeake was known here he made a very patriotic speech in which he severely handled the character of Burkley and the Measures pursued by England towards us; he has ever since continued to approve of the Measures of our administration, and to complete his downfall, on the 4th of July last, he put on a homespun coat.
                  For these Crimes the Federalists, who are composed of nothing here but some aristocratical families and an English faction, have deserted him and brought forward Thomas Lowndes in opposition to him—This division in the party will make the re election of Mr Marion sure, tho I thought it safe before.
                  Mr. Smith is very indignant at the usage. He has written several pieces since which are well thought of, I do myself the honor of inclosing one of them herewith.—I believe he now wishes to throw himself into the arms of the republicans but they will think it prudent to wait to see if the conversion is sincere.—
                  I fear I have already trespassed too much I therefore shall only say that with my most sincere wishes for your happiness, I have the honor to be, 
                  Most respectfully, Dear Sir, Your very obedient & humble Servt.
                  
                     Peter Freneau 
                     
                  
                  
                     Mr. Broughton would prefer Horse or Infantry to Artillery.
                  
               